
QuickLinks -- Click here to rapidly navigate through this document



Exhibit 10.18


COMMUNITY HEALTH SYSTEMS, INC.
DIRECTORS' FEES DEFERRAL PLAN


[Adopted as of December 14, 2004]

Section 1.    Purpose, Participation

        (a)   Purpose:    The purpose of this Directors' Fees Deferral Plan (the
"Plan") is to enable Community Health Systems, Inc. (the "Corporation") to
attract and retain Directors of outstanding ability by providing them with a
mechanism to defer and accumulate Director's fees, meaning (1) the retainer, and
(2) fees for attendance at meetings of the Board of Directors of the Corporation
(the "Board") and Board committees.

        (b)   Participation:    This Plan extends to Directors of the
Corporation not employed by the Corporation or any subsidiary.

Section 2.    Payment of Deferred Amounts

        (a)   Deferral Election:    At any time prior to the beginning of a
calendar year, a Director may elect that all or any specified portion of the
Director's fees to be earned during such calendar year be credited to a
Director's Cash Account and/or a Director's Stock Unit Account maintained on
such Director's behalf in lieu of payment (a "Deferral Election"). A Director
may also make a Deferral Election during the 30 days following the date on which
a Director first becomes eligible to receive Director's fees, although any
Deferral Election made pursuant to this sentence will apply only to all or any
specified portion of the Director's fees earned thereafter. Each Deferral
Election must be made on a deferral election form to be provided by the
Corporation and must specify (i) the portion of the Director's fees to be
deferred, (ii) the Payment Commencement Event (as hereinafter defined), and
(iii) the Payment Method (as hereinafter defined). Each Deferral Election must
be submitted to the Secretary of the Corporation in writing, and will be deemed
to authorize deferral to only a Director's Cash Account except to the extent
deferral to a Director's Stock Unit Account is expressly specified.

        (b)   Effect of Deferral Election:    Pursuant to such Deferral
Election, the Corporation (i) will not pay the Director's fees covered thereby
and (ii) will make payments in accordance with the Deferral Election and this
Section 2.

        (c)   Payment Commencement Event.    At the time of making the Deferral
Election, a Director will designate as a "Payment Commencement Event" either
(1) the Director's separation from service as a Director of the Corporation (or
any successor), or (2) the Director's attainment of an age specified by the
Director, provided that such age is not attained prior to the end of the
calendar year following the date on which the Deferral Election is made. In
addition, (A) a Director who has elected (2) as a Payment Commencement Event may
also elect that, in the event that the Director experiences a separation from
service as a Director of the Corporation within one year following a "Change of
Control" (as defined in Section 5(g)), the Payment Commencement Event for
payments from a deferral account will be the Director's separation from service
as a Director, and (B) a Director may also elect as a Payment Commencement Event
the Director becoming Disabled (as hereinafter defined) if that is earlier than
any other Payment Commencement Event elected by the Director. For purposes of
this Plan, "Disabled" means that a Director is unable to engage in any
substantial gainful activity because of a medically determinable physical or
mental impairment which can be expected to result in death or can be expected to
last for a continuous period of not less than 12 months.

95

--------------------------------------------------------------------------------




        (d)   Payment.    Payment of amounts credited to a Director's Cash
Account and Stock Unit Account will be made in accordance with the Payment
Method elected by the Director in his Deferral Election. For purposes of this
Plan, "Payment Method" shall mean, with respect to payments of amounts credited
to a Director's Cash Account and Stock Unit Account pursuant to a Deferral
Election, either (i) a lump sum payment on the last business day of the calendar
quarter in which the Payment Commencement Event (either as originally designated
or as subsequently designated pursuant to Section 2(e)) occurs, or (ii) a number
of annual installments (not exceeding 15) specified by the Director in his
Deferral Election commencing on the last business day of the calendar quarter in
which the Payment Commencement Event (either as originally designated or as
subsequently designated pursuant to Section 2(e)) occurs and, subject to
Section 2(g), continuing to be made on the last business day of that same
calendar quarter in each subsequent year. The amount of any installment payment
made with respect to amounts subject to a Deferral Election shall equal the sum
of (i) the amount subject to that Deferral Election and credited to the
Director's Cash Account as of the applicable payment date divided by the number
of installments remaining to be paid (including the installment with respect to
which the determination is being made) (the "Installment Factor") and (ii) a
number of shares of the Corporation's Common Stock, par value $.01 per share
(the "Common Stock") equal to the number of Stock Units subject to that Deferral
Election and credited to the Director's Stock Unit Account as of the applicable
payment date divided by the Installment Factor. Notwithstanding the foregoing,
unless otherwise required pursuant to Section 409A of the Internal Revenue Code
of 1986, as amended (the "Code"), the annual installment Payment Method shall
not be an option for a Payment Commencement Event arising in connection with a
separation from service following a Change of Control.

        (e)   Changes in Payment Commencement Event or Payment Method.    A
Director may also elect to defer the Payment Commencement Event to a later
Payment Commencement Date specified by the Director or change the Payment Method
with respect to amounts subject to a Deferral Election. Such elections (1) will
not be effective for 12 months after the date on which such election is made,
(2) must be made not less than 12 months prior to the date of the first
scheduled payment of any amount subject to that Deferral Election, (3) must
provide for an additional deferral for a period of not less than 5 years from
the date the payment would otherwise have been made (except with respect to
amounts payable upon a Director becoming Disabled or upon the death of the
Director), and (4) must be submitted to and approved by the Plan Committee. A
Director may make no more than one election pursuant to this Section 2(e) in any
calendar year with respect to amounts subject to any particular Deferral
Election. A Director who has elected the annual installment Payment Method with
respect to amounts subject to a Deferral Election may not change the Payment
Method with respect to such amounts to a lump sum payment unless such change is
permitted by the regulations promulgated under Section 409A of the Code.

        (f)    Renewal of Payment Commencement and Payment Method
Elections.    Once a Deferral Election, (including designation of the portion of
Director's fees to be deferred, the Payment Commencement Event and the Payment
Method) has been made, it will be automatically applied to Director's fees
earned in all subsequent calendar years unless the Director changes or revokes
such election prior to the commencement of such calendar year. Each such change
or revocation must be submitted to the Secretary of the Corporation in writing.
However, except as provided in Section 2(e), each Deferral Election is
irrevocable as to Director's fees earned prior to the calendar year next
following any change or revocation.

        (g)   Death.    A Director may designate a beneficiary (and change such
beneficiary, from time to time) for payment of any balance of the deferral
account at the Director's death. Upon a Director's death, any balance in the
deferral account (including amounts credited to such account as specified in
Section 3(b) and Section 4(b)) will be paid to the deceased Director's
beneficiary in a lump sum at the end of the first calendar quarter which ends at
least 30 days after the Director dies. If no beneficiary

96

--------------------------------------------------------------------------------




has been designated, the Director's estate will be deemed the beneficiary, and
any payments pursuant to this Section 2(g) will be paid in a lump sum at the end
of the first calendar quarter which ends at least 30 days after appointment of
the deceased Director's legal representative.

Section 3.    Credits and Debits to Director's Cash Account

        (a)   Principal.    The Corporation will create and maintain on its
books a Director's Cash Account for each Director who has made a Deferral
Election to such an account under Section 2(a). The Corporation will credit to
such account the amount of any Director's fee which would have been paid to the
Director but for such Deferral Election, as of the date the fee would have
otherwise been payable.

        (b)   Interest.    At the end of each calendar quarter, regardless of
whether any other credits are then made to the Director's Cash Account or
whether the Director is then a Director, the Corporation will also credit to the
Director's Cash Account a sum which is equal to the product of (i) the average
daily balance in the Director's Cash Account for the quarter (without regard to
any debits made at the end of such quarter), times (ii) one-fourth of the annual
Base Rate (prime rate) for corporate borrowers quoted by J.P. Morgan Chase (or
any successor thereto) of New York as of the first business day of the quarter.

        (c)   Debits.    At the end of each calendar quarter, the Corporation
will make a payment if required under the payment schedule for such Director's
Cash Account and will debit the Director's Cash Account for the amount thereof.
Payment with respect to a Director's Cash Account will be in cash only.

        (d)   Mid-quarter Payments.    If Payment is to be made other than at
the end of a calendar quarter, prior to such payment the Corporation will credit
to the Director's Cash Account an amount equal to the product of (i) the average
daily balance in the Director's Cash Account for the period from the beginning
of the calendar quarter to the date of payment (without regard to any debits to
be made upon such payment), times (ii) a fraction of the annual Base Rate (prime
rate) for corporate borrowers quoted by J. P. Morgan Chase (or any successor
thereto) as of the first business day of the quarter, the numerator of which is
the number of days in the period described in clause (i), and the denominator of
which is 365.

Section 4.    Credits and Debits to Director's Stock Unit Account

        (a)   Stock Units.    The Corporation will create and maintain on its
books a Director's Stock Unit Account for each Director who has made a Deferral
Election under Section 2(a) and expressly specifies deferral to such Stock Unit
Account. The Corporation will credit to such account the number of Stock Units
equal to the number of shares of Common Stock that could be purchased with the
amount of any Director's fee which would have been paid to the Director but for
such Deferral Election, as of the date the fee would have otherwise been
payable. The number of Stock Units will be calculated to three decimals by
dividing the amount of the Director's fee as to which a Director's Stock Unit
Account Deferral Election was made by the closing price of the Corporation's
common stock as reported on the New York Stock Exchange on the date the fee
would have otherwise been payable.

        (b)   Dividends.    As of the date any dividend is paid to holders of
shares of Common Stock, each Director's Stock Unit Account, regardless of
whether the Director is then a Director, will be credited with additional Stock
Units equal to the number of shares of Common Stock that could have been
purchased with the amount which would have been paid as dividends on that number
of shares of Common Stock (including fractions of a share to three decimals)
equal to the number of Stock Units attributed to such Director's Stock Account
as of the record date applicable to such dividend. The number of additional
Stock Units to be credited will be calculated to three decimals by dividing the
amount which would have been paid as dividends by the closing price of the
Corporation's common

97

--------------------------------------------------------------------------------




stock as reported on the New York Stock Exchange as of the date the dividend
would have been paid. In the case of dividends paid in property other than cash,
the amount of the dividend shall be deemed to be the fair market value of the
property at the time of the payment of the dividend, as determined in good faith
by the Plan Committee.

        (c)   Debits and Calculation of Payments.    The Corporation will debit
the Director's Stock Unit Account for Stock Units as required under the payment
schedule for such Director's Stock Unit Account. Payment with respect to whole
Stock Units will be in shares of Common Stock only, at the rate of one shares of
Common Stock per Stock Unit. Until such time as shares of Common Stock have been
listed on The New York Stock Exchange for issuance under this Plan, only
Treasury shares shall be used for such payment. With respect to fractional Stock
Units, payment will be made in cash only, and calculated by multiplying the
fractional number of the Stock Unit to be debited by the closing price of the
Corporation's common stock as reported on the New York Stock Exchange as of the
last business day of the week preceding the week of the date the Stock Units are
payable. Should payment of shares of Common Stock be made with respect to Stock
Units after the record date, but before the payment date applicable to a
dividend paid to holders of shares of Common Stock, the dividend that would
otherwise have been credited as additional Stock Units to a Director's Stock
Unit Account in respect of those shares will be paid to the Directors in cash
(or other property) at the same time as the dividend is paid to shareholders
generally.

        (d)   Adjustment.    If at any time the number of outstanding shares of
Common Stock is increased as the result of any stock dividend, stock split,
subdivision or reclassification of shares, the number of Stock Units with which
each Director's Stock Unit Account is credited will be increased in the same
proportion as the outstanding number of shares of Common Stock is increased. If
the number of outstanding shares of Common Stock is decreased as the result of
any combination, reverse stock split or reclassification of shares, the number
of Stock Units with which each Director's Stock Unit Account is credited will be
decreased in the same proportion as the outstanding number of shares of Common
Stock is decreased. In the event the Corporation is consolidated with or merged
into any other corporation and holders of shares of Common Stock receive shares
of the capital stock of the resulting or surviving corporation, there shall be
credited to each Director's Stock Unit Account, in lieu of the extant Stock
Units, new Stock Units in an amount equal to the product of the number of shares
of capital stock exchanged for one share of the Corporation's common stock upon
such consolidation or merger, and the number of Stock Units with which such
account then is credited. If, in such a consolidation or merger, holders of
shares of Common Stock receive any consideration other than shares of the
capital stock of the resulting or surviving corporation or its parent
corporation, the Plan Committee will determine any appropriate change in
Directors' Stock Unit Accounts. In the event of a recapitalization or other
corporate transaction affecting the Common Stock, the Plan Committee will
determine an appropriate change in Directors' Stock Unit Accounts.

        (e)   Accounting.    Amounts credited to a Director's Cash Account
and/or Stock Unit Account in respect of amounts subject to a particular Deferral
Election shall at all times be accounted for separately under this Plan. A
change in a particular Deferral Election shall apply to all amounts separately
accounted for with respect to that Deferral Election. Any references herein to
"amounts subject to a Deferral Election" shall be deemed to refer to the amounts
deferred pursuant to a particular Deferral Election, amounts credited to a
Directors Cash Account and/or Stock Unit Account in respect of those deferrals
and any amounts distributed or to be distributed from the Director's Cash
Account and/or Stock Unit Account in respect of those deferrals.

Section 5.    Unfunded Arrangement

        Neither this Plan nor any deferral account will be funded; a deferral
account and all entries thereto constitute bookkeeping records only and do not
relate to any specific funds or shares of the Corporation. Payments due with
respect to balances in a deferral account will be made from the

98

--------------------------------------------------------------------------------




general assets of the Corporation, and the right of any participant to receive
future payments under this Plan's provisions will be an unsecured claim against
such assets.

Section 6.    Administration

        (a)   Plan Committee.    The Plan will be administered by a Plan
Committee, which will be the Compensation Committee of the Board, or such other
committee as may be appointed by the Board, and may include Directors who have
elected to participate in the Plan. No member of the Plan Committee will be
liable for any act done or determination made in good faith.

        (b)   Committee Determination Final.    The construction and
interpretation of any provision of the Plan by the Plan Committee, and a
determination by the Plan Committee of the amount of any deferral account, will
be final and conclusive.

        (c)   Amendments.    The Corporation, by action of its Board, reserves
the right to terminate, modify or amend this Plan, effective prospectively as of
the first day of any calendar quarter; provided, however, that (i) the Plan will
not be subject to termination, modification or amendment with respect to any
balance of a deferral account and rights therein, including the right to future
interest pursuant to Section 3(b) and future dividends pursuant to Section 4(b),
unless the affected Director consents and (ii) the Board may delegate to any
officer of the Corporation the authority to adopt any amendment to the Plan
deemed necessary so that the Plan complies or continues to comply with all
applicable law, including without limitation, complying with Section 409A of the
Code, provided that any such amendment does not result in any material cost to
the Corporation.

        (d)   Non-Alienation.    No Director (or estate of a Director) will have
power to transfer, assign, anticipate, mortgage or otherwise encumber any rights
or any amounts payable hereunder; nor will any such rights or payments be
subject to seizure for the payment of any debts, judgments, alimony, or separate
maintenance, or be transferable by operation of law in the event of bankruptcy,
insolvency, or otherwise.

        (e)   Expenses.    The expenses of administering the Plan will be borne
by the Corporation and not be charged against any deferral account.

        (f)    Withholding.    The Corporation may deduct from all cash payments
any taxes required to be withheld with respect to such payments. In order to
enable the Corporation to meet any applicable federal, state or local
withholding tax requirements arising as a result of payments made hereunder in
the form of stock, a Director shall pay the Corporation the amount of tax to be
withheld or may elect to satisfy such obligation by having the Corporation
withhold shares of Common Stock that otherwise would be delivered to the
Director pursuant to the deferral account payment for which the tax is being
withheld, by delivering to the Corporation other shares of Common Stock owned by
the Director prior to the payment date, or by making a payment to the
Corporation consisting of a combination of cash and such shares of Common Stock.
Such an election shall be made prior to the date to be used to determine the tax
to be withheld. The value of any share of common stock to be withheld by, or
delivered to, the Corporation pursuant to this Section 6(f) shall be the closing
price of the Corporation's common stock as reported on the New York Stock
Exchange on the date to be used to determine the amount of tax to be withheld.

        (g)   Change of Control.    A "Change of Control" means the occurrence
of any of the following events with respect to the Corporation:

        1.     An acquisition (other than directly from the Corporation) of any
voting securities of the Corporation (the "Voting Securities") by any "Person"
(as the term person is used for purposes of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934, as amended (the "Exchange Act")), immediately
after which such Person has "Beneficial Ownership" (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of more than fifty percent (50%)
of the then

99

--------------------------------------------------------------------------------



outstanding shares of the Corporation's Common Stock, par value $.01 per share
(the "Common Stock") or the combined voting power of the Corporation's then
outstanding Voting Securities; provided, however, that in determining whether a
Change in Control has occurred shares of Common Stock or Voting Securities which
are acquired in a "Non-Control Acquisition" ("as hereinafter defined) shall not
constitute an acquisition which would cause a Change in Control. A "Non-Control
Acquisition" shall mean an acquisition by (i) an employee benefit plan (or a
trust forming a part thereof) maintained by (A) the Corporation or (B) any
corporation or other Person the majority of the voting power, voting equity
securities or equity interest of which is owned, directly or indirectly, by the
Corporation (for purposes of this definition, a "Related Entity"), (ii) the
Corporation or any Related Entity, or (iii) any Person in connection with a
"Non-Control Transaction" (as hereinafter defined);

        2.     The individuals who, as of December 14, 2004, are members of the
Board (the"Incumbent Board"), cease for any reason to constitute at least a
majority of the members of the Board or, following a Merger (as hereinafter
defined) which results in a Parent Corporation (as hereinafter defined), the
board of directors of the ultimate Parent Corporation; provided, however, that
if the election, or nomination for election by the Corporation's common
stockholders, of any new director was approved by a vote of at least two-thirds
of the Incumbent Board, such new director shall, for purposes of this Plan, be
considered a member of the Incumbent Board; provided further, however, that no
individual shall be considered a member of the Incumbent Board if such
individual initially assumed office as a result of an actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board (a "Proxy Contest") including by reason of any agreement intended to avoid
or settle any Proxy Contest; or

        3.     The consummation of:

        (i)    A merger, consolidation or reorganization with or into the
Corporation or in which securities of the Corporation are issued (a "Merger"),
unless such Merger is a "Non-Control Transaction." A "Non-Control Transaction"
shall mean a Merger where:

        (A)  the stockholders of the Corporation immediately before such Merger
own directly or indirectly immediately following such Merger at least fifty
percent (50%) of the combined voting power of the outstanding voting securities
of (x) the corporation resulting from such Merger (the "Surviving Corporation"),
if fifty percent (50%) or more of the combined voting power of the then
outstanding voting securities of the Surviving Corporation is not Beneficially
Owned, directly or indirectly, by another Person (a"Parent Corporation"), or
(y) if there is one or more than one Parent Corporation, the ultimate Parent
Corporation; and

        (B)  the individuals who were members of the Incumbent Board immediately
prior to the execution of the agreement providing for such Merger constitute at
least a majority of the members of the board of directors of (x) the Surviving
Corporation, if there is no Parent Corporation or (y) if there is one or more
than one Parent Corporation, the ultimate Parent Corporation;

        (ii)   A complete liquidation or dissolution of the Corporation; or

        (iii)  The sale or other disposition of all or substantially all of the
assets of the Corporation to any Person (other than a transfer to a Related
Entity or under conditions that would constitute a Non-Control Transaction with
the disposition of assets being regarded as a Merger for this purpose or the
distribution to the Corporation's stockholders of the stock of a Related Entity
or any other assets).

        Notwithstanding the foregoing, a Change in Control shall not be deemed
to occur solely because any Person (the "Subject Person") acquired Beneficial
Ownership of more than the permitted amount

100

--------------------------------------------------------------------------------



of the then outstanding shares of Common Stock or Voting Securities as a result
of the acquisition of shares of Common Stock or Voting Securities by the
Corporation which, by reducing the number of shares of Common Stock or Voting
Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Persons, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of shares of Common Stock or Voting Securities by the Corporation,
and after such share acquisition by the Corporation, the Subject Person becomes
the Beneficial Owner of any additional shares of Common Stock or Voting
Securities which increases the percentage of the then outstanding shares of
Common Stock or Voting Securities Beneficially Owned by the Subject Person, then
a Change in Control shall occur.

        (h)   Stock Unit Status.    Stock Units are not, and do not constitute,
shares of Common Stock, and no right as a holder of shares of Common Stock
devolves upon a Director by reason of participation in this Plan.

        (i)    Savings Provision.    The Corporation intends for the Plan to
comply with Section 409A of the Code and the regulations issued thereunder. If
there is ambiguity as to the intent or meaning of any provision of the Plan,
such provision shall be interpreted in a manner that complies with Section 409A
and regulations promulgated thereunder.

101

--------------------------------------------------------------------------------





QuickLinks


COMMUNITY HEALTH SYSTEMS, INC. DIRECTORS' FEES DEFERRAL PLAN
